                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


SHERRI PENDER,

      Plaintiff,

v.                                                Civil Action No. 7:17-CV-175 (HL)

SHARON JOHNSON, AMERICAN
HOMEPATIENT

      Defendants.


                                      ORDER

      Before the Court is the Amended Complaint (Doc. 5) of Plaintiff Sherri

Pender. Because she has been permitted to proceed in this matter in forma

pauperis, (see Doc. 4), the Court must review her complaint to determine

whether it is (1) frivolous or malicious; (2) fails to state a claim upon which relief

may be granted; or (3) seeks monetary relief against a defendant who is immune

from such relief. 28 U.S.C. § 1915(e)(2)(B). Having done so, the Court concludes

that Plaintiff’s Amended Complaint must be dismissed for failure to state a claim

upon which relief may be granted.

      I.     FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiff initiated this action by filing a complaint in this Court on October

10, 2017 against Defendants Sharon Johnson and American HomePatient for

alleged employment discrimination and retaliation under the Americans with
Disabilities Act of 1990 (the ADA), 42 U.S.C. §§ 12112-12117. (Doc. 1). Plaintiff

also alleged that her former employer retaliated against her for exercising her

statutory right to medical leave under the Family and Medical Leave Act (the

FMLA), 29 U.S.C. §§ 2601-2654. Plaintiff’s complaint failed to state a plausible

claim to relief; however, the Court issued an order directing Plaintiff to file an

amended complaint by January 25, 2018, addressing the deficiencies of her

original complaint and setting forth allegations stating a plausible claim of

discrimination and retaliation. (Doc. 4). Plaintiff filed an amended complaint, but

the amended complaint does not conform to the requirements of the Court’s

Order, nor does it state a plausible claim for relief under either the ADA or FMLA.

      Plaintiff alleges in her one-page amended complaint that she is filing suit

under the FMLA and ADA because she “was wrongfully terminated on November

29, 2016 because of illness beyond my control.” (Doc. 5). Plaintiff further states

that she has a history of hypertension and type 2 diabetes which causes her to

experience sleepiness, tiredness, shortness of breath, upset stomach, and

dizziness. Plaintiff states that American HomePatient was aware of her condition

as Plaintiff submitted a doctor’s note on May 26, 2015 stating that Plaintiff could

not work or drive during a “spell.” Finally, Plaintiff concludes her amended

complaint by stating that American HomePatient never informed her “about the

FMLA or the ADA acts.” Along with her amended complaint, Plaintiff also



                                         2
submitted to the Court forty-seven pages of documents largely consisting of

doctor’s excuses for work, formal written warnings from her employer regarding

Plaintiff’s absenteeism, email exchanges between Plaintiff and her supervisor

pertaining to absences from work due to health issues and doctor’s

appointments, and a letter from the Reemployment Assistance Program in

Tallahassee, Florida. (Doc. 5-1).

      II.   PLAINTIFF’S FMLA CLAIMS

      The FMLA creates two types of claims: “interference claims,” in which an

employee asserts that an employer denied or otherwise interfered with her

substantive rights under the FMLA, and “retaliation claims,” in which an

employee asserts that an employer discriminated against the employee because

he or she engaged in activity protected by the FMLA. Strickland v. Water Works

& Sewer Bd. of Birmingham, 239 F.3d 1199, 1207 (11th Cir. 2001) (citing 29

U.S.C. § 2615(a)(1,2); 29 C.F.R. § 825.220(c). To state a claim of interference

with a substantive right under the FMLA, an employee need only demonstrate by

a preponderance of the evidence that he or she was entitled to the benefit

denied. Id. (citing 29 U.S.C. § 2615(a)(1). To succeed on a retaliation claim, an

employee must demonstrate that an employer intentionally discriminated against

her in the form of an adverse employment action for having exercised an FMLA

right. Id. (citing 29 U.S.C. § 2615(a)(2). An employee bringing an FMLA



                                       3
retaliation claim faces a burden that is increased beyond that of an employee

bringing an FMLA interference claim, in that an employee bringing a retaliation

claim has the burden of showing that her employer's actions were motivated by

an impermissible retaliatory or discriminatory animus. Id. (citing 29 U.S.C.A. §

2615(a)(1, 2).

      Although Plaintiff does not explicitly state the type of FMLA claim she

wishes to bring, the Court guesses from the sparse details in the amended

complaint that Plaintiff intends to bring a retaliation claim. Regardless, Plaintiff’s

amended complaint states little more than her initial one-paragraph complaint

(Doc. 1) and is simply too brief to state a claim upon which relief may be granted.

While Plaintiff has alleged that she was terminated from her employment and it

may be plausible that this termination is temporally connected to exercising her

right to leave under the FMLA, she has not met her burden of showing that

American HomePatient’s act of terminating her was intentional discrimination in

the form of adverse employment action for having exercised an FMLA right. Nor

has Plaintiff shown that American HomePatient was motivated by either

retaliatory or discriminatory animus. The many documents attached to Plaintiff’s

amended complaint may bolster her conclusory allegations, however, Plaintiff

does not include in her brief any facts which could even be construed as an

attempt to set out the elements of an FMLA claim other than the fact of her



                                          4
termination. Plaintiff may not rely on the Court to glean from the documents

attached to her complaint what the merits of her claims may be. “It is not for the

court to manufacture arguments on the Plaintiff’s behalf.” Bowden ex rel. Bowden

v. Wal-Mart Stores, Inc., 124 F. Supp. 2d 1228, 1236 (M.D. Ala. 2000).

      III.        PLAINTIFF’S ADA CLAIMS

      Plaintiff’s ADA claim is similarly unavailing. In order to plead facts

establishing a prima facie case under the ADA, Plaintiff must show that (1) she

was disabled, (2) she was a qualifying individual, and (3) she was discriminated

against      by    American   HomePatient’s   failure   to   provide   a   reasonable

accommodation. See Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1255 (11th

Cir. 2001). Plaintiff asserts that she suffers from type 2 diabetes and

hypertension, and that she suffers from sleepiness, tiredness, shortness of

breath, dizziness, and upset stomach as a result. Plaintiff also states that she is

unable to walk long distances without becoming short of breath. However,

Plaintiff does not allege any facts that suggest she was a “qualified individual,”

which “means an individual who, with or without reasonable accommodation, can

perform the essential functions of the employment position that such individual

holds or desires.” 42 U.S.C. § 12111(8). Essential functions are the fundamental

job duties of a position that an individual with a disability is actually required to

perform. Holly v. Clairson Indus., LLC., 492 F.3d 1247, 1255-56 (11th Cir. 2007).



                                         5
If a disabled individual is unable to perform an essential function of the job even

with a reasonable accommodation, she is not a “qualified individual” and cannot

establish a prima facie case under the ADA. Id. at 1256.

      Plaintiff’s condition may qualify as a disability, but totally absent from her

amended complaint are any facts indicating she may be a qualified individual-

there is no information as to what position she held at American HomePatient,

what the duties of her job were, or that she could perform the duties of her job

despite her disabilities if given reasonable accommodations by her employer.

Thus, Plaintiff cannot meet either of the first two prongs of a prima facie case of

discrimination under the ADA.

      One way a plaintiff may establish the third prong, that her employer

unlawfully discriminated against her because of her disability, is by showing that

her employer failed to provide her with a reasonable accommodation for her

disability. Holly, 492 F.3d at 1255-56. An employer’s duty to accommodate,

however, “is not triggered unless a specific demand for an accommodation has

been made.” Gatson v. Bellingrath Gardens & Home, Inc., 167 F.3d 1361, 1363

(11th Cir. 1999). Although this Circuit has not “determined precisely what form [a

request for an accommodation] must take,” other circuits have addressed what

qualifies as an adequate request. Holly, 492 F.3d at 1261 n.14. The Tenth

Circuit, for example, has explained that a plaintiff “need not use magic words,”



                                         6
but “should provide enough information about his or her limitations and desires [ ]

to suggest at least the possibility that reasonable accommodation may be found

in a reassignment job within the company.” Smith v. Midland Brake, Inc., 180

F.3d 1154, 1172 (10th Cir. 1999). Similarly, the Third Circuit has held that a

plaintiff making a failure to accommodate claim must have provided “enough

information that, under the circumstances, the employer can be fairly said to

know of both the disability and desire for an accommodation.” Taylor v.

Phoenixville Sch. Dist., 184 F.3d 296, 314 (3d Cir. 1999). Plaintiff states in her

amended complaint that American HomePatient knew of her disability, but that

alone is not enough to establish that she requested an accommodation from her

employer and was denied that request. Thus, Plaintiff has not met the

requirements of the third prong under the ADA, and, therefore, has not alleged

sufficient facts to establish a claim under the ADA.

      IV.   CONCLUSION

      For all the above-mentioned reasons, Plaintiff’s Amended Complaint (Doc.

5) fails to state a claim under either the ADA or FMLA. The Court is persuaded

that allowing Plaintiff further opportunities to amend her compliant would be futile

and a waste of judicial resources. Plaintiff’s Amended Complaint is, accordingly,

DISMISSED.




                                         7
      SO ORDERED this 17th day of December, 2018.


                                 s/ Hugh Lawson________________
                                 HUGH LAWSON, SENIOR JUDGE

ehm




                                   8
